Name: 2014/90/EU: Commission Implementing Decision of 14Ã February 2014 amending Annex I to Decision 2004/558/EC as regards the approval of a control programme for eradicating infectious bovine rhinotracheitis in a region in Italy (notified under document C(2014) 737) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural activity;  agricultural policy;  trade policy;  Europe
 Date Published: 2014-02-18

 18.2.2014 EN Official Journal of the European Union L 46/10 COMMISSION IMPLEMENTING DECISION of 14 February 2014 amending Annex I to Decision 2004/558/EC as regards the approval of a control programme for eradicating infectious bovine rhinotracheitis in a region in Italy (notified under document C(2014) 737) (Text with EEA relevance) (2014/90/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 9(2) thereto, Whereas: (1) Directive 64/432/EEC lays down rules for trade within the Union in bovine animals. Article 9 thereof provides that a Member State which has a compulsory national control programme for one of the contagious diseases listed in Annex E(II) thereto, may submit its programme to the Commission for approval. That list includes infectious bovine rhinotracheitis. Infectious bovine rhinotracheitis is the description of the most prominent clinical signs of the infection with the bovine herpes virus type 1 (BHV1). (2) Article 9 of Directive 64/432/EEC also provides for the definition of the additional guarantees which may be required in intra-Union trade. (3) Commission Decision 2004/558/EC (2) approves the programmes for the control and eradication of BHV1 presented by the Member States listed in Annex I thereto for the regions listed in that Annex and for which additional guarantees apply in accordance with Article 9 of Directive 64/432/EEC. (4) Italy has submitted to the Commission a programme for the control and eradication of BHV1 in the Autonomous Region of Valle dAosta. This programme complies with the criteria set out in Article 9(1) of Directive 64/432/EEC. This programme also provide for rules for the movement of bovine animals within and into that region, which are equivalent to those previously implemented in the Province of Bolzano in Italy, which were successful in eradicating the disease in that Province. (5) The programme presented by Italy for the Autonomous Region of Valle dAosta and the additional guarantees presented in accordance with Article 9 of Directive 64/432/EEC should be approved. (6) Annex I to Decision 2004/558/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/558/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 February 2014. For the Commission Tonio BORG Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20). ANNEX Annex I to Decision 2004/558/EC is replaced by the following: ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Czech Republic All regions Germany All regions, except the federal state of Bavaria Italy Region Friuli-Venezia Giulia Region Valle dAosta Province of Trento